 1
 2
 3
 4                                                               JS-6
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10
11 WILLIAM ROMAN; DESIREE               ) Case No. 5:17-cv-02066-JGB-SPx
   ACOSTA; D.R., N.R., J.R., A.R., and  )
                                        )
12 J.R., minors, by and through their general
   guardian, DESIREE ACOSTA; DIEGO      ) JUDGMENT
13 SANDOVAL; RENEE SANDOVAL;            )
   CATHERINE MICHELLE PEREZ; I.A.       )
                                        )
14 And S.A., minors, by and through their
   general guardian, CATHERINE          )
15 MICHELLE PEREZ,                      )
                                        )
16            Plaintiffs,               )
                                        )
17       vs.                            )
                                        )
18   MSL CAPITAL, LLC doing business as )
     CASA BUENA CASA LYNNDA and LI )
19   RITCHEY,                           )
                                        )
20            Defendants.               )
                                        )
21
22                                JUDGMENT

23        On November 5, 2018, the Court granted partial summary judgment to
24 Plaintiffs. A trial commenced on Plaintiffs’ remaining claims on Tuesday April 2,
25 2019. The Jury found in favor of Defendants MSL Capital, LLC and Li Ritchey on
26 all remaining claims on Friday April 5, 2019. Pursuant to Federal Rule of Civil
27 Procedure 58(b), the Court hereby enters judgment consistent with its Summary
28
 1 Judgment Order and with the Jury’s April 5, 2019 verdict. IT IS HEREBY
 2 ORDERED, ADJUDGED, and DECREED as follows:
 3
 4          1. Defendants’ Adult Supervision Rule violated 42 U.S.C. §§ 3604(b) and
 5             (c) and the California Fair Employment and Housing Act;
 6          2. Defendants’ failure to display a fair housing poster at the Casa Buena
 7             and Casa Lynnda apartment buildings violated 24 C.F.R. §§ 110.010(a)
 8             and 110.30;
 9          3. On Plaintiffs’ remaining causes of action related to the Federal Fair
10             Housing Act, the jury found no violations;
11          4. On Plaintiffs’ remaining causes of action related to the California Fair
12             Employment and Housing Act, the jury found no violations;
13          5. On Plaintiffs’ causes of action related to the California Unruh Civil
14             Rights Act, the jury found no violations;
15          6. The Court awards Plaintiffs nominal damages in the following amounts:
16                a. $1.00 for Defendants’ violation of 42 U.S.C. §§ 3604(b) and (c);
17                b. $1.00 for Defendants’ violation of the California Fair
18                   Employment and Housing Act;
19                c. $1.00 for Defendants’ failure to display a fair housing poster at
20                   the Casa Buena apartments;
21                d. $1.00 for Defendants’ failure to display a fair housing poster at
22                   the Casa Lynnda apartments;
23          7. The Clerk of the Court is ordered to enter this jjudgment.
                                                                   g
24 IT IS SO ORDERED
25 Dated: May 10, 2019
                                  HON. JE
                                       JESUS
                                        ESUS G.
                                             G. BERNA
                                                BERNAL
                                                    AL
26
                                  UNITEDDSSTATES
                                           TATES DISTRICT COURT JUDGE
                                                                JUDG
27
28
                                             2
